Citation Nr: 0211421	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  94-35 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Determination of initial rating assignment for service-
connected seventh cranial nerve injury, residual effect of 
traumatic head injury, initially rated as 10 percent 
disabling.


(The issue of entitlement to service connection for a 
psychiatric disorder, including bipolar disorder and post-
traumatic stress disorder, including as secondary to service-
connected disabilities of the left ear, will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1973 to 
September 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which granted service 
connection for residual injury to the seventh cranial nerve, 
and assigned an initial noncompensable (0 percent) rating.  
The veteran entered a notice of disagreement with this 
decision in June 1999.  In July 2000, the RO assigned an 
initial 10 percent rating for this disability and issued a 
statement of the case.  The veteran entered a substantive 
appeal, on a VA Form 9, which was received in August 2000.  

As the veteran has continued to at least generally express 
dissatisfaction with the decision regarding the initial 
rating assigned and has not withdrawn his appeal from the 
initial rating, and in light of the fact that the maximum 
schedular disability rating has not been assigned to date, 
the initial rating appeal continues.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a psychiatric 
disorder, including bipolar disorder and post-traumatic 
stress disorder, including as secondary to service-connected 
disabilities of the left ear, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will notify the veteran as required by Rule of Practice 903.  
(67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.))  After giving the notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing this issue.  

The Board notes that in January 2001 the veteran entered a 
claim for service connection for a back disorder.  A March 
2002 RO rating decision denied this claim, and the veteran 
was informed of this decision by letter dated March 26, 2002.  
The record does not reflect that the veteran has yet filed a 
notice of disagreement with this decision.  The veteran has 
one year from the mailing of notice of the March 2002 rating 
decision within which to enter a notice of disagreement.  See 
38 C.F.R. § 20.302(a) (2001).  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 
(1993).  Accordingly, the issue of entitlement to service 
connection for a back disorder is not currently in appellate 
status before the Board.


FINDINGS OF FACT

1.  All evidence necessary to decide the initial rating claim 
on appeal has been obtained; the RO has notified the veteran 
of the evidence needed to substantiate the claim addressed in 
this decision, obtained all relevant evidence designated by 
the veteran, and provided him a VA medical examination in 
order to assist him in substantiating his claim for VA 
compensation benefits. 

2.  For the entire period of the claim, the veteran's 
service-connected seventh cranial (facial) nerve injury, 
residual effect of traumatic head injury, has been manifested 
by not more than moderate incomplete paralysis of the seventh 
cranial nerve. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for service-connected seventh cranial nerve injury, residual 
effect of traumatic head injury, have not been met for any 
period of the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-
4.14, 4.20, 4.124a, Diagnostic Code 8207 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), requires VA to assist a claimant 
in developing all facts pertinent to a claim for VA benefits, 
including a medical opinion and notice to the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the VA Secretary, that is necessary to substantiate the 
claim.  VA has issued regulations to implement the Veterans 
Claims Assistance Act of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The Board finds that, in this 
appellant's case, the requirements of the Veterans Claims 
Assistance Act of 2000 and implementing regulations have been 
met.  

In the rating decisions and statement of the case, the RO 
advised the veteran of what must be demonstrated to establish 
a higher initial rating assignment for service-connected 
residuals of seventh cranial nerve injury.  The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence that might be relevant 
to the appellant's claims, and the appellant has not 
identified any other records or other evidence that has not 
been obtained.  

The Veterans Claims Assistance Act of 2000 specifically 
provides that a medical examination or medical opinion will 
be afforded a claimant when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 
2001).  An examination or opinion is "necessary to make a 
decision on a claim" when lay or medical evidence (including 
statements of the claimant) contains competent evidence of a 
current disability or persistent or recurrent symptoms of 
disability, the evidence indicates that the disability or 
symptoms may be associated with military service, and the 
record does not contain sufficient medical evidence for the 
Secretary of VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West Supp. 2001).   

The veteran has been afforded VA examinations in January and 
February 1999.  Outpatient treatment records in the claims 
file provide additional evidence necessary to decide the 
initial rating claim addressed in this decision.  With regard 
to the veteran's representative's request for additional VA 
examination, the Board finds that further medical examination 
is not necessary to decide the initial rating claim.  The 
Board finds the February 1999 VA neurological examination to 
be adequate for rating purposes.  The February 1999 VA 
neurological examination reflects an accurate medical 
history, the veteran's complaints, physical examination, and 
diagnostic impressions.  The examination specifically 
addressed the veteran's partial injury to the seventh cranial 
nerve, including specific clinical findings relevant to the 
schedular rating criteria under Diagnostic Code 8207 
regarding facial weakness and paralysis.  

The Board further finds that the record in this case, which 
reflects pertinent clinical findings and diagnosis regarding 
paralysis of the veteran's seventh cranial nerve, contains 
sufficient medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2)(C) (West Supp. 2001).  Accordingly, 
no further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.  

II.  Initial Rating for Residuals of Seventh Cranial Nerve 
Injury

Disability ratings are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All 
potentially applicable regulations must be applied, including 
38 C.F.R. §§ 4.1, 4.2, and 4.10, which require that the 
entire recorded history be reviewed with an emphasis on the 
effects of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Not all disabilities will show all 
the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21 (2001).  The higher of two 
ratings will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3.  

Because this is an appeal from an initial grant of service 
connection and the originally assigned rating, separate 
ratings may be assigned for separate time periods that are 
under evaluation.  That is, appellate review must consider 
the applicability of "staged ratings" based upon the facts 
found during the time periods in question.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In a March 1999 rating decision, the RO granted service 
connection for residual injury to the seventh cranial nerve, 
and assigned the 0 percent rating.  The veteran entered a 
notice of disagreement with the rating and perfected an 
appeal.  In July 2000, the RO assigned an initial 10 percent 
rating, based on the resolution of reasonable doubt in the 
veteran's favor.  The veteran contends that his "face is 
greatly affected" by the nerve damage, as his eyelid droops 
and his smile is "capsided."

Diagnostic Code (DC) 8207 provides that a 10 percent rating 
is warranted for moderate incomplete paralysis of the seventh 
(facial) cranial nerve.  A 20 percent rating is warranted for 
severe incomplete paralysis of the seventh cranial nerve.  
38 C.F.R. § 4.124a.  According to a Note with DC 8207, the 
ratings are dependent upon relative loss of innervation (the 
supply of nervous energy or of nerve stimulus to a part) of 
facial muscles.  

After a review of the evidence, the Board finds that, for the 
entire period of claim, the veteran's service-connected 
seventh cranial (facial) nerve injury, residual effect of 
traumatic head injury, has been manifested by not more than 
moderate incomplete paralysis of the seventh cranial nerve.  
For example, a January 1999 VA neurological examination 
report notes that the veteran experienced a "slight" 
weakness to the left side of the face a couple of days after 
the in-service accident, thought at that time to possibly be 
a Bell's palsy, but that it appeared the residuals did not 
last.  A February 1999 VA neurological examination report 
revealed normal motor strength in all muscle groups.  There 
was no focal weakness and/or paralysis The diagnostic 
impression was a partial injury to the seventh cranial nerve, 
causing weakness of the left side of the veteran's face.  
Left eye closure continue to be intact.  

Medical records received from the U.S. Social Security 
Administration, likewise, do not reflect more than moderate 
incomplete paralysis of the seventh cranial nerve.  A May 
1998 examination report, for example, includes a history and 
complaints presented by the veteran regarding residuals of 
the in-service trauma to the head that did not mention 
weakness or paralysis to the left side of the face.  Physical 
examination during a hospitalization in March 1998 revealed 
no neurological focal weakness.  A private examination report 
dated in June 1998 also reflects a history and complaints 
regarding residuals of a head injury in service that included 
hearing loss, but the report is negative for any complaints 
or positive findings of facial weakness or paralysis. 

Based on the February 1999 diagnosis that a partial injury to 
the seventh cranial nerve caused weakness of the left side of 
the face, and the veteran's statements that he experiences 
some drooping of the eyelids and interference with control of 
his face, the Board finds that the weight of the evidence 
demonstrates disability of the seventh cranial nerve that 
more nearly approximates moderate incomplete paralysis so as 
to warrant a 10 percent initial rating under Diagnostic Code 
8207 for the entire period of claim as currently assigned by 
the RO.  38 C.F.R. § 4.124a.  

An initial rating in excess of 10 percent, however, is not 
warranted at any time because the evidence does not 
demonstrate that the veteran's service-connected seventh 
cranial nerve injury, residual effect of traumatic head 
injury, manifested in disability more nearly approximating 
severe incomplete paralysis as contemplated by a 20 percent 
rating under Diagnostic Code 8207.  38 C.F.R. § 4.124a.  The 
disability has not be described as severe incomplete 
paralysis in any of the various medical reports.  
Accordingly, the Board finds that the requirement of severe 
incomplete paralysis for an initial rating in excess of 10 
percent for service-connected seventh cranial nerve injury, 
residual effect of traumatic head injury, has not been met 
for any period of the claim.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.321(b), 4.1-4.14, 4.20, 4.124a, Diagnostic Code 8207; 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159). 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  The governing norm 
in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

In this case, there has been no showing that the veteran's 
service-connected seventh cranial nerve injury, residual 
effect of traumatic head injury, has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
regular schedular standards for rating cranial nerve 
disability for any period during the pendency of the claim.  
Under these circumstances, in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal; however, because the preponderance of the 
evidence is against the veteran's claim, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§ 3.102. 


ORDER

An appeal for a disability rating in excess of 10 percent for 
service-connected seventh cranial nerve injury, residual 
effect of traumatic head injury, is denied. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

